UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1180


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee,

             and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, of Charlotte, NC;
JOHN HAYWARD; MIKE CALZAREETA; DOUG FORD; RAYVON IRBY,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:15-cv-02313-JMC)


Submitted: June 21, 2018                                          Decided: June 27, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Alan Sanders seeks to appeal the magistrate judge’s order denying his motion

for leave to file a second amended complaint. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Sanders seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Moreover, to the extent Sanders seeks

to appeal regarding his “Request for Injunctive Relief,” the magistrate judge cannot rule

on motions for injunctive relief, 28 U.S.C. § 636(b)(1)(A) (2012), and the district court

has not ruled on that request. Accordingly, we deny Sanders’ pending motions and

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2